     Case 2:19-cv-00608 Document 16 Filed 12/01/20 Page 1 of 2 PageID #: 47



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


LAMAR NASHAWN DORSEY,

            Plaintiff,

v.                                        Civil Action No. 2:19-cv-00608

CPL. RANDOFF and
SOUTHWESTERN REGIONAL JAIL,

            Defendants.


                       MEMORANDUM OPINION AND ORDER


            The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on September 15, 2020 (ECF No. 9); and the

Magistrate Judge having recommended that the court dismiss

defendant Southwestern Regional Jail from this action pursuant

to 28 U.S.C. §§ 1915A and 1915(e)(2)(B) and leave this matter

referred to the Magistrate Judge for further proceedings; and no

objection having been filed to the Proposed Findings and

Recommendation, 1 it is ORDERED that the findings made in the

Proposed Findings and Recommendation of the Magistrate Judge




1 By an October 26, 2020 order, the court granted the plaintiff’s
letter-form motion for an extension of time, giving him until
November 19, 2020, to file any objections to the Proposed
Findings and Recommendation. See ECF No. 13. The plaintiff has
not timely filed any objections.
   Case 2:19-cv-00608 Document 16 Filed 12/01/20 Page 2 of 2 PageID #: 48



(ECF No. 9) be, and they hereby are, adopted by the court and

incorporated herein.


          It is, accordingly, ORDERED that defendant

Southwestern Regional Jail be, and it hereby is, dismissed from

this action.


          It is further ORDERED that this matter is referred to

the Magistrate Judge for further proceedings.


          The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record, any

unrepresented party, and the United States Magistrate Judge.


                                         ENTER: December 1, 2020




                                     2
